[Cite as In re Martin, 2010-Ohio-3155.]
                           STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                          SEVENTH DISTRICT


IN THE MATTER OF THE                            )    CASE NO. 09 MA 117
GUARDIANSHIP OF:                                )
                                                )
        DOMINIC L. MARTIN                       )    OPINION
                                                )
                                                )

CHARACTER OF PROCEEDINGS:                            Civil Appeal from the Court of Common
                                                     Pleas, Probate Division, of Mahoning
                                                     County, Ohio
                                                     Case No. 09 GI 28

JUDGMENT:                                            Affirmed.

APPEARANCES:

For Appellant:                                       Atty. David Betras
                                                     6630 Seville Drive
                                                     Canfield, Ohio 44406

For Appellee:                                        Atty. James B. Dietz
                                                     City Centre One, Suite 300
                                                     100 Federal Plaza East
                                                     Youngstown, Ohio 44503

JUDGES:

Hon. Cheryl L. Waite
Hon. Joseph J. Vukovich
Hon. Mary DeGenaro

Dated: June 29, 2010

WAITE, J.

        {¶1}    Appellant Rose Savich filed an application to become the guardian of

the person of her brother Dominic L. Martin. A competing prior application had been
                                                                                     -2-

filed by Angela Gilliland, another sister of the incompetent ward. The Mahoning

County Court of Common Pleas, Probate Division, did not appoint either sister as

guardian. Instead, the court appointed Family Services Agency as guardian of the

person.   Appellant argues on appeal that she was prevented from engaging in

discovery by the issuance of a discovery protective order; that she should have been

appointed guardian because she was nominated as guardian in a durable power of

attorney; and that the court’s decision was against the manifest weight of the

evidence. Dominic Martin died shortly after Appellant’s brief was filed in this appeal.

The death of the ward terminated the guardianship, and any issues regarding the

guardianship of the person of Mr. Martin are now moot. Appellant’s arguments are

overruled and the judgment of the trial court affirmed.

                                  History of the Case

       {¶2}   At the time of the initial probate court proceedings in this case, Dominic

L. Martin was 77 years old. Dominic was a veteran of the Korean War. He was living

in Veteran’s Administration (“VA”) housing in Brecksville, Ohio, and in other VA

approved facilities in northeastern Ohio. After returning from the war, he developed

mental health problems that required regular ongoing treatment.           He received

injections every other week for 30 years to control his mental health problems,

including schizophrenia. He had also been in and out of VA hospitals and nursing

homes over the past decade. He was declared a legal incompetent many years ago

by the VA in administrative proceedings, but there had been no judicial determination
                                                                                  -3-

of competency prior to these proceedings. The VA had also appointed guardians to

manage his finances.

       {¶3}   Dominic had two sisters, Rose Savich (age 78) and Angela Gilliland

(age 76), and two brothers, Frank Martin and Tony Martin, all of whom live in

Mahoning County. Rose Savich had been Dominic’s “legal custodian” and “payee”

(using VA terminology) from sometime in the year 2000 until July 2003, when

Attorney Robert L. Christian took over the duties.

       {¶4}   The VA had uncovered some problems with the way Rose Savich was

accounting for Dominic’s income and expenses.          The VA refused to allow Rose

Savich to continue managing Dominic’s finances.           The VA appointed Attorney

Christian as the legal custodian. The record indicates that the VA was paying for Mr.

Martin’s nursing home care and medical bills. Mr. Martin also received his pension

as well as disability benefits. In addition, Dominic had approximately $160,000 in

savings.   Dominic received a special VA benefit called “aid and assistance” that

Attorney Christian described as “very unusual.” (Tr., p. 24.) Rose Savich herself had

been receiving between $350 and $800 per month from the VA to reimburse her for

costs related to visiting and caring for Dominic.

       {¶5}   Attorney Christian pointed out that the VA is not required to abide by

rulings outside of the VA regarding guardianships and payees. The VA had already

decided that Rose Savich was not suitable as a legal custodian for Dominic.

       {¶6}   A hearing was held before a magistrate on April 7, 2009, but due to

failure of service on some of the parties, it was continued.
                                                                                  -4-

       {¶7}   On April 17, 2009, Appellant filed a notice of deposition of Angela

Gilliland. On April 27, 2009, Angela Gilliland filed a motion for protective order to

prevent the deposition from taking place. The motion was sustained on April 29,

2009. Appellant filed a response and a motion to vacate the protective order on May

11, 2009. The motion to vacate was overruled as part of the court’s later ruling on

Appellant’s objections to the May 26, 2009, magistrate’s decision.

       {¶8}   The April 7, 2009, hearing was continued to May 11, 2009. At the

hearing, the parties agreed that Dominic was incompetent and needed a guardian.

The parties agreed that Attorney Robert L. Christian would be suitable as guardian of

the estate. Appellant and Angela Gilliland proceeded to hearing on their applications

to become guardian of the person.

       {¶9}   Rose and her children (Nancy Savich and Susan Savich) testified that

Rose had been the primary caretaker of Dominic for decades, and that other relatives

ignored and neglected him. Rose’s testimony indicated considerable enmity with her

sister Angela. Rose was confused about bills she submitted to the VA when she was

legal custodian and payee of Dominic. She was reluctant to admit that there were

nursing homes in Mahoning County that would be acceptable to the VA.            She

seemed determined to place Dominic in a facility near Columbus so that Rose’s

children, rather than other relatives, could be near him.

       {¶10} Angela testified that she tried to become Dominic’s guardian many

years earlier but was opposed by Appellant. Angela used to pay all of his bills, but

this task was gradually taken over by Appellant. In the autumn of 2008 Angela
                                                                                     -5-

discovered that Appellant was not paying Dominic’s bills or caring for him properly.

Angela felt guilty about Dominic’s living conditions, so she filed an application to

become his guardian. Angela believes Appellant lied to her about Dominic’s care

and finances. She testified that she talked with Dominic’s nurses every day and was

prepared to take every step necessary to care for her ailing brother.

      {¶11} Frank Martin, Dominic’s brother, testified that he took care of Dominic:

he gave him his medication, took care of his house and yard, and drove him

everywhere he needed to go, including to Brecksville every two weeks for 30 years to

receive injections. He testified that he did not apply to be his guardian because he

thought it was more proper for his older sisters to do it. He testified that Rose wanted

to isolate Dominic from the rest of the family. (Tr., p. 90.) He testified that Rose

“brainwashed” Dominic and wanted to isolate him in Columbus so that the rest of

family could not easily visit him. He stated that the only information he received

about Dominic in recent years was from Angela. He recommended that Angela be

appointed guardian.

      {¶12} The magistrate issued a decision on May 26, 2009. The magistrate

found by clear and convincing evidence that Dominic Martin was incompetent and in

need of a guardian.     The magistrate found that there were many disputes and

disagreements between the competing family members that were detrimental to the

ward. The magistrate appointed Family Services Agency as the guardian of the

person and Attorney Robert Christian as guardian of the estate. On June 9, 2009,
                                                                                   -6-

Appellant filed objections to the magistrate’s decision. On July 18, 2009, the probate

judge overruled the objections. This timely appeal was filed on July 7, 2009.

      {¶13} The only brief filed in this appeal was filed by Appellant Rose Savich on

September 14, 2009. On October 21, 2009, Dominic’s guardian Karla Edwards filed

a motion to terminate the guardianship along with a copy of Dominic’s death

certificate. Dominic died on September 27, 2009. The trial court filed a judgment

entry on October 22, 2009, terminating the guardianship of the person of Dominic

Martin.

                            ASSIGNMENTS OF ERROR

      {¶14} “The Trial Court erred in not vacating its Protective Order dated April

29, 2009 and erred in prohibiting Rose Savich from engaging in any discovery prior to

the hearing on the guardianship application.”

      {¶15} “The Trial Court erred in appointing Family Service Agency as Guardian

of the person when Rose Savich was nominated as guardian in a General Power of

Attorney executed by Dominic L. Martin.”

      {¶16} “The Trial Court’s decision in denying the Application of Rose Savich as

Guardian of the Person was in error for the reason that such decision was contrary to

the manifest weight of the evidence.”

      {¶17} Appellant contends that she should have been appointed guardian of

the person of her brother, Mr. Dominic Martin. The record shows that Mr. Dominic

Martin is now deceased. The death certificate and notice of death are part of the
                                                                                 -7-

record. Thus, the issue on appeal is moot because the guardianship ended upon the

death of the ward.

       {¶18} “Upon the death of the ward, the guardianship terminated.” William

Hicks, M.D., Inc. v. Duke (Nov. 4, 1997), 10th Dist. No. 97APG06-797, *1. “Death of

the ward terminates all duties and powers upon the part of the guardian.” Simpson v.

Holmes (1922), 106 Ohio St. 437, 140 N.E. 395, paragraph one of the syllabus. “It is

well-settled that the death of the ward terminates any guardianship proceedings by

operation of law. The guardian's duties and powers end upon the ward's death.” In

re Guardianship of Mogul (April 30, 2002), 11th Dist. No.2001-T-0083, *2. “According

to longstanding decisions of the Ohio Supreme Court, the death of the ward

terminates, by operation of law, any guardianship proceeding and the personal

representative of the deceased then takes over the former incompetent's affairs.”

(Emphasis omitted.) In Matter of Guardianship of Ward (Sept. 29, 1986), 12th Dist.

No. CA86-02-004, *2.

       {¶19} The issue in this appeal is whether the probate court correctly

appointed Family Services Agency rather than Appellant as guardian of the person of

Dominic Martin. On Mr. Martin’s death on September 27, 2009, the guardianship

ceased and there is nothing left to decide regarding who should be his guardian. Any

arguments that Appellant could make with respect to the court’s appointment of a

guardian of the person of Dominic Martin are addressed to a moot issue and cannot

constitute a basis for relief on appeal.
                                                                                      -8-

       {¶20} Even if the issue was not moot, Appellant’s arguments do not raise any

reversible error in this matter.   First, the trial court concluded that guardianship

proceedings were expedited, non-adversarial proceedings and that depositions are

not normally a part of such proceedings. The trial court was essentially correct that

guardianships are non-adversarial proceedings to which many of the usual rules of

procedure and evidence do not apply. In re Guardianship of Thomas, 148 Ohio

App.3d 11, 2002-Ohio-1037, 771 N.E.2d 882; In re Guardianship of Stancin, 10th

Dist. No. 02AP-637, 2003-Ohio-1106. The purpose of guardianship hearings is to

gather information in order to determine the best interests of the prospective ward. In

re Estate of Bednarczuk (1992), 80 Ohio App.3d 548, 553, 609 N.E.2d 1310. The

probate court has plenary power over guardianship proceedings, including the power

to appoint guardians on the court’s own motion, and to proceed ex parte.            R.C.

2111.02.   Thus, the very nature of the proceeding weighed against Appellant’s

attempt to conduct a deposition.

       {¶21} Second, the record indicates that Angela Gilliland filed a Civ.R. 26(C)

motion for protective order to prevent the deposition from taking place, and any error

in granting that motion is reviewed only for abuse of discretion. Med. Mut. of Ohio v.

Schlotterer, 122 Ohio St.3d 181, 2009-Ohio-2496, 909 N.E.2d 1237, ¶23. Civ.R.

26(C) allows a party or interested person to motion the court for a protective order to

prevent “annoyance, embarrassment, oppression, or undue burden or expense”. It

was certainly within the trial court’s discretion to grant a protective order prohibiting
                                                                                    -9-

the deposition when it was clear that both applicants for the guardianship would be

testifying at trial, and when time was of the essence in the appointment process.

      {¶22} With respect to Appellant being named in a general power of attorney

as a reason to appoint her as guardian, the court determined that the power of

attorney was not properly executed and was not binding on the court. R.C. 2111.121

allows any person to nominate another person in a durable power of attorney to be

guardian of the person, estate or both. Nevertheless, to be a valid nomination, the

durable power of attorney must be executed as prescribed in the guardianship

statutes. R.C. 2111.121(A) states: “To be effective as a nomination, the writing shall

be signed by the person making the nomination in the presence of two witnesses;

signed by the witnesses; contain, immediately prior to their signatures, an attestation

of the witnesses that the person making the nomination signed the writing in their

presence; and be acknowledged by the person making the nomination before a

notary public.”   Appellant’s general power of attorney was neither signed nor

acknowledged in the presence of a notary. Thus, it was not a valid nomination of a

guardian under the statute.

      {¶23} That said, if the power of attorney had been valid, the court was still not

bound by it. A person nominated in a properly executed power of attorney must also

be examined by the court. The court will determine “if the person nominated is

competent, suitable, and willing to accept the appointment.”       R.C. 2111.121(B).

Thus, it would have been within the probate court’s discretion to reject Appellant as
                                                                                 -10-

the guardian even if she had been properly nominated in a power of attorney. In re

Guardianship of Hafner (Nov. 24, 1993), 9th Dist. No. 16073.

      {¶24} With respect to the question regarding the manifest weight of the

evidence, the record reflects that Appellant was not the proper person to be

Dominic’s guardian. The antipathy between Appellant and her other family members

was made very clear at the magistrate’s hearing.         Appellant had already been

rejected by the VA as Dominic’s legal custodian.            Rose’s testimony at the

guardianship hearing showed that she was not necessarily acting in the best

interests of Dominic but in serving the needs of her own children when finding a

nursing home for Dominic. Rose and Angela both revealed their ill will toward one

another at the hearing. The trial court concluded that these family squabbles were

detrimental to Dominic, thus requiring a more neutral guardian instead of a family

member. A trial court's decision will not be reversed as being against the manifest

weight of the evidence if some competent, credible evidence supports it. C.E. Morris

Co. v. Foley Constr. Co. (1978), 54 Ohio St.2d 279, 376 N.E.2d 578, syllabus.

Furthermore, a probate court’s decision to appoint a guardian is only reviewed for

abuse of discretion. In re Guardianship of Schneider, 156 Ohio App.3d 469, 2004-

Ohio-1378, 806 N.E.2d 610, ¶16. The record supports the trial court’s judgment in

appointing a non-family member as guardian, and there was no abuse of discretion in

this case. All three of Appellant’s assignments of error are overruled.

      {¶25} In conclusion, we overrule Appellant’s arguments in this appeal

because they relate to the guardianship of the person over a ward that died after this
                                                                                -11-

appeal was filed. The guardianship has terminated and there is no relief that can be

granted with respect to anyone who formerly wished to become the guardian of the

person. Even if we would consider the merits of Appellant’s arguments, none are

supported by the record, nor do they indicate any abuse of discretion on the part of

the trial court. The judgment of the trial court is hereby affirmed.


Vukovich, P.J., concurs.

DeGenaro, J., concurs.